Name: Commission Regulation (EC) NoÃ 128/2007 of 12 February 2007 amending Regulation (EC) NoÃ 580/2004 establishing a tender procedure concerning export refunds for certain milk products and Regulation (EC) NoÃ 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 13.2.2007 EN Official Journal of the European Union L 41/6 COMMISSION REGULATION (EC) No 128/2007 of 12 February 2007 amending Regulation (EC) No 580/2004 establishing a tender procedure concerning export refunds for certain milk products and Regulation (EC) No 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 26(3) and Article 31(3)(b) and (14) thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 580/2004 (2) covers the products falling into the scope of the tender procedure for fixing export refunds. It appears that applications for export licences for butter with a fat content of 80 % are negligible. For the sake of simplification it is appropriate to abolish the procedure for such products. (2) By way of derogation from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), Article 7(2) of Regulation (EC) No 580/2004 provides that export licences obtained under the tender procedure are not transferable. With a view to simplification and to facilitate the trade under the procedure, that derogation should be withdrawn. (3) Regulation (EC) No 580/2004 and Commission Regulation (EC) No 581/2004 (4) should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 580/2004 is amended as follows: 1. In Article 1, point (b) is replaced by the following: (b) natural butter in blocks of at least 20 kilograms net weight falling under product code ex ex 0405 10 19 9700;. 2. In Article 7, paragraph 2 is deleted. 3. Point 2 of the Annex is deleted. Article 2 In Article 1(1) of Regulation (EC) No 581/2004, point (a) is replaced by the following: (a) natural butter in blocks of at least 20 kilograms net weight falling under product code ex ex 0405 10 19 9700;. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 1(2) shall apply on licences issued as from its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 90, 27.3.2004, p. 58. Regulation as last amended by Regulation (EC) No 1814/2005 (OJ L 292, 8.11.2005, p. 3). (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (4) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 1919/2006 (OJ L 380, 28.12.2006, p. 1).